980 F.2d 731
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alvin Ray HICKS, Defendant-Appellant.
No. 92-6315.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1992.

Before KENNEDY, BOYCE F. MARTIN, JR. and SUHRHEINRICH, Circuit Judges.

ORDER

1
On October 9, 1992, defendant filed a notice of appeal from the district court's ruling on objections to the guideline sentencing range set forth in the presentence report.   Defendant was sentenced on October 21, 1992.   On October 28, 1992, defendant filed a second notice of appeal.   Defendant's appeal from the conviction and sentencing is pending in this court as Case No. 92-6447.


2
The final, appealable order in a criminal action generally is the judgment of sentencing.   United States v. Bratcher, 833 F.2d 69, 71 (6th Cir.1987), cert. denied, 484 U.S. 1030 (1988).   A notice of appeal filed prior to sentencing is premature.   This appeal, consequently, is premature and subject to dismissal.   Defendant's timely appeal, Case No. 92-6447, will continue on the docket of the court.


3
It therefore is ORDERED that this action is dismissed sua sponte for lack of jurisdiction.